Broyles, C. J.,
dissenting. The undisputed evidence was that when the policy of insurance was issued, the insured was in the “chain-gang;” that this material fact was not known to the agents of the insurance company, and that, if they had known it, the policy would not have been issued. The undisputed evidence further showed that the insured was in the “chain-gang” when he signed the application for the insurance and made the misrepresentations set forth in the opinion of the majority of the court, and that the agents of the company were not aware of the falseness of the representations. As said by this court: “The truth and materiality of representations are generally questions of fact, for determination by the jury; but where all the testimony relating to a question of fact excludes every reasonable inference but one, the issue becomes an issue of law, for determination by the court.” Empire Life Ins. Co. v. Jones, 14 Ga. App. 647 (3) (supra); Lee v. Metropolitan Life Ins. Co., 158 Ga. 517 (supra). In my opinion, under the evidence set forth in the record, there was no issue of fact as to the insured being in the “chain-gang” when he made the application for the insurance, and no issue of fact as to the truth and materiality of his representations. I think that the trial judge erred in submitting those questions to the jury, and thereafter in refusing to grant a new trial.